Citation Nr: 1230171	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  05-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder (claimed as chronic back pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the case for additional development in September 2008 and December 2010.  The claim is again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action regarding this claim is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In April 2012 the Veteran was afforded a VA examination by a physician's assistant at the Clarksburg VA Medical Center (VAMC).  However, the June 2009 remand stated that the RO/AMC was to provide the Veteran with a "VA spine examination by a qualified physician."  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order)).

In this case, the Board finds that the RO/AMC did not substantially comply with the remand order because the examination was completed by a physician's assistant and not a physician as clearly directed by the remand order.

Additionally, the examiner was asked to state whether any current low back disorder arose during service, is related to an injury in service, or is related to a pre-existing low back disorder that was permanently worsened by service.  These questions were not fully addressed or explained by the examiner, who stated only that based on the lack of evidence of treatment in the medical records associated with the claims file for a period of approximately 30 years, it was less likely than not incurred in or caused by the claimed in-service injury.  During the examination the Veteran also stated that he had experienced back pain since the time of his injury during service, but these lay statements were not taken into consideration by the examiner.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).

The Board notes that this is the second time that this case has been remanded at least in part due to an inadequate medical opinion.  The Veteran had also been afforded a VA examination in August 2010, in which the examiner stated that she was unable to give any opinion on whether the Veteran's low back disorder was related to service because she had not been provided with sufficient medical records for review.  The RO is instructed to ensure that the Veteran's third VA examination comply with all instructions set forth in this remand and the Board's two previous remands, with regards to their instructions on providing the Veteran a VA examination, pursuant to Stegall, 11 Vet. App. at 271.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent treatment records from the Clarksburg and Pittsburgh VAMCs since December 2010, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011) as regards requests for records from Federal facilities. 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all updated records pertaining to treatment for a low back disability from the Clarksburg and Pittsburgh VAMCs. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records received should be associated with the claims file.

2.  After all records received are associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to a qualified VA physician for a comprehensive spine examination.

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's current low back disability arose during service, is related to an injury during service, or is related to a preexisting low back disorder that was permanently worsened by service.  The physician should discuss with the Veteran any symptoms or treatment he has had since the time of service to the present and take into consideration the Veteran's lay statements regarding his recurring or current symptoms.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth a complete rationale for any conclusions reached, including discussion of all of the Veteran's pertinent documented medical history and assertions.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to the Veteran by the VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


